
	
		111th CONGRESS
		2d Session
		S. 3191
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To reauthorize the Satellite Home Viewer
		  Extension and Reauthorization Act of 2004, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Satellite Televison Extension and Localism Act of
			 2010.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Statutory
				Licenses
					Sec. 101.
				Reference.
					Sec. 102.
				Modifications to statutory license for satellite carriers.
					Sec. 103.
				Modifications to statutory license for satellite carriers in local
				markets.
					Sec. 104.
				Modifications to cable system secondary transmission rights under section
				111.
					Sec. 105. Certain
				waivers granted to providers of local-into-local service for all
				DMAs.
					Sec. 106. Copyright
				Office fees.
					Sec. 107. Termination of license.
					Sec. 108.
				Construction.
					TITLE II—Communications
				Provisions
					Sec. 201.
				Reference.
					Sec. 202. Extension
				of authority.
					Sec. 203.
				Significantly viewed stations.
					Sec. 204. Digital
				television transition conforming amendments.
					Sec. 205. Application
				pending completion of rulemakings.
					Sec. 206. Process for
				issuing qualified carrier certification.
					Sec. 207.
				Nondiscrimination in carriage of high definition digital signals of
				noncommercial educational television stations.
					Sec. 208. Savings
				clause regarding definitions.
					Sec. 209. State
				public affairs broadcasts.
					TITLE III—Reports and
				Savings Provision
					Sec. 301.
				Definition.
					Sec. 302. Report on
				market based alternatives to statutory licensing.
					Sec. 303. Report on
				communications implications of statutory licensing modifications.
					Sec. 304. Report on
				in-state broadcast programming.
					Sec. 305. Local
				network channel broadcast reports.
					Sec. 306. Savings
				provision regarding use of negotiated licenses.
					Sec. 307. Effective date; Noninfringement of
				copyright.
					TITLE
				IV—Severability
					Sec. 401.
				Severability.
					TITLE V—Determination
				of Budgetary Effects
					Sec. 501.
				Determination of Budgetary Effects.
				
			IStatutory Licenses
			101.ReferenceExcept as otherwise provided, whenever in
			 this title an amendment is made to a section or other provision, the reference
			 shall be considered to be made to such section or provision of title 17, United
			 States Code.
			102.Modifications to statutory license for
			 satellite carriers
				(a)Heading renamed
					(1)In generalThe heading of section 119 is amended by
			 striking superstations and
			 network stations for private home viewing and
			 inserting distant television
			 programming by satellite.
					(2)Table of contentsThe table of contents for chapter 1 is
			 amended by striking the item relating to section 119 and inserting the
			 following:
						
							
								119. Limitations on exclusive
				rights: Secondary transmissions of distant television programming by
				satellite.
							
							.
					(b)Unserved household defined
					(1)In generalSection 119(d)(10) is amended—
						(A)by striking subparagraph (A) and inserting
			 the following:
							
								(A)cannot receive, through the use of an
				antenna, an over-the-air signal containing the primary stream, or, on or after
				the qualifying date, the multicast stream, originating in that household’s
				local market and affiliated with that network of—
									(i)if the signal originates as an analog
				signal, Grade B intensity as defined by the Federal Communications Commission
				in section 73.683(a) of title 47, Code of Federal Regulations, as in effect on
				January 1, 1999; or
									(ii)if the signal originates as a digital
				signal, intensity defined in the values for the digital television
				noise-limited service contour, as defined in regulations issued by the Federal
				Communications Commission (section 73.622(e) of title 47, Code of Federal
				Regulations), as such regulations may be amended from time to
				time;
									;
						(B)in subparagraph (B)—
							(i)by striking subsection
			 (a)(14) and inserting subsection (a)(13),; and
							(ii)by striking Satellite Home Viewer
			 Extension and Reauthorization Act of 2004 and inserting
			 Satellite Television Extension and
			 Localism Act of 2010; and
							(C)in subparagraph (D), by striking
			 (a)(12) and inserting (a)(11).
						(2)Qualifying date definedSection 119(d) is amended by adding at the
			 end the following:
						
							(14)Qualifying dateThe term qualifying date,
				for purposes of paragraph (10)(A), means—
								(A)July 1, 2010, for multicast streams that
				exist on December 31, 2009; and
								(B)January 1, 2011, for all other multicast
				streams.
								.
					(c)Filing feeSection 119(b)(1) is amended—
					(1)in subparagraph (A), by striking
			 and after the semicolon at the end;
					(2)in subparagraph (B), by striking the period
			 and inserting ; and; and
					(3)by adding at the end the following:
						
							(C)a filing fee, as determined by the Register
				of Copyrights pursuant to section
				708(a).
							.
					(d)Deposit of statements and fees;
			 verification proceduresSection 119(b) is amended—
					(1)by amending the subsection heading to read
			 as follows: (b) Deposit
			 of statements and fees; verification
			 procedures.—;
					(2)in paragraph (1), by striking subparagraph
			 (B) and inserting the following:
						
							(B)a royalty fee payable to copyright owners
				pursuant to paragraph (4) for that 6-month period, computed by multiplying the
				total number of subscribers receiving each secondary transmission of a primary
				stream or multicast stream of each non-network station or network station
				during each calendar year month by the appropriate rate in effect under this
				subsection;
				and
							;
					(3)by redesignating paragraphs (2), (3), and
			 (4) as paragraphs (3), (4), and (5), respectively;
					(4)by inserting after paragraph (1) the
			 following:
						
							(2)Verification of accounts and fee
				paymentsThe Register of
				Copyrights shall issue regulations to permit interested parties to verify and
				audit the statements of account and royalty fees submitted by satellite
				carriers under this
				subsection.
							;
					(5)in paragraph (3), as redesignated, in the
			 first sentence—
						(A)by inserting (including the filing
			 fee specified in paragraph (1)(C)) after shall receive all
			 fees; and
						(B)by striking paragraph (4)
			 and inserting paragraph (5);
						(6)in paragraph (4), as redesignated—
						(A)by striking paragraph (2)
			 and inserting paragraph (3); and
						(B)by striking paragraph (4)
			 each place it appears and inserting paragraph (5); and
						(7)in paragraph (5), as redesignated, by
			 striking paragraph (2) and inserting paragraph
			 (3).
					(e)Adjustment of royalty feesSection 119(c) is amended as
			 follows:
					(1)Paragraph (1) is amended—
						(A)in the heading for such paragraph, by
			 striking analog;
						(B)in subparagraph (A)—
							(i)by striking primary analog
			 transmissions and inserting primary transmissions;
			 and
							(ii)by striking July 1, 2004 and
			 inserting July 1, 2009;
							(C)in subparagraph (B)—
							(i)by striking January 2, 2005, the
			 Librarian of Congress and inserting May 1, 2010, the Copyright
			 Royalty Judges; and
							(ii)by striking primary analog
			 transmission and inserting primary transmissions;
							(D)in subparagraph (C), by striking
			 Librarian of Congress and inserting Copyright Royalty
			 Judges;
						(E)in subparagraph (D)—
							(i)in clause (i)—
								(I)by striking (i) Voluntary
			 agreements and inserting the following:
									
										(i)Voluntary agreements; filingVoluntary
				agreements
										;
				and
								(II)by striking that a parties
			 and inserting that are parties; and
								(ii)in clause (ii)—
								(I)by striking (ii)(I) Within
			 and inserting the following:
									
										(ii)Procedure for adoption of fees
											(I)Publication of noticeWithin
											;
								(II)in subclause (I), by striking an
			 arbitration proceeding pursuant to subparagraph (E) and inserting
			 a proceeding under subparagraph (F);
								(III)in subclause (II), by striking (II)
			 Upon receiving a request under subclause (I), the Librarian of Congress
			 and inserting the following:
									
										(II)Public notice of feesUpon receiving a request under subclause
				(I), the Copyright Royalty Judges
										;
				and
								(IV)in subclause (III)—
									(aa)by striking (III) The
			 Librarian and inserting the following:
										
											(III)Adoption of feesThe Copyright Royalty
				Judges
											;
									(bb)by striking an arbitration
			 proceeding and inserting the proceeding under subparagraph
			 (F); and
									(cc)by striking the arbitration
			 proceeding and inserting that proceeding;
									(F)in subparagraph (E)—
							(i)by striking Copyright Office
			 and inserting Copyright Royalty Judges; and
							(ii)by striking April 30, 2010
			 and inserting December 31, 2020; and
							(G)in subparagraph (F)—
							(i)in the heading, by striking
			 compulsory
			 arbitration and inserting copyright royalty judges
			 proceeding;
							(ii)in clause (i)—
								(I)in the heading, by striking
			 proceedings and inserting
			 the
			 proceeding;
								(II)in the matter preceding subclause
			 (I)—
									(aa)by striking May 1, 2005, the
			 Librarian of Congress and inserting July 1, 2010, the Copyright
			 Royalty Judges;
									(bb)by striking arbitration
			 proceedings and inserting a proceeding;
									(cc)by striking fee to be paid
			 and inserting fees to be paid;
									(dd)by striking primary analog
			 transmission and inserting the primary transmissions;
			 and
									(ee)by striking distributors and
			 inserting distributors—;
									(III)in subclause (II)—
									(aa)by striking Librarian of
			 Congress and inserting Copyright Royalty Judges;
			 and
									(bb)by striking arbitration;
			 and
									(IV)by amending the last sentence to read as
			 follows: Such proceeding shall be conducted under chapter
			 8.;
								(iii)in clause (ii), by amending the matter
			 preceding subclause (I) to read as follows:
								
									(ii)Establishment of royalty feesIn determining royalty fees under this
				subparagraph, the Copyright Royalty Judges shall establish fees for the
				secondary transmissions of the primary transmissions of network stations and
				non-network stations that most clearly represent the fair market value of
				secondary transmissions, except that the Copyright Royalty Judges shall adjust
				royalty fees to account for the obligations of the parties under any applicable
				voluntary agreement filed with the Copyright Royalty Judges in accordance with
				subparagraph (D). In determining the fair market value, the Judges shall base
				their decision on economic, competitive, and programming information presented
				by the parties,
				including—
									;
							(iv)by amending clause (iii) to read as
			 follows:
								
									(iii)Effective date for decision of copyright
				royalty judgesThe obligation
				to pay the royalty fees established under a determination that is made by the
				Copyright Royalty Judges in a proceeding under this paragraph shall be
				effective as of January 1, 2010.
									;
				and
							(v)in clause (iv)—
								(I)in the heading, by striking
			 fee
			 and inserting fees; and
								(II)by striking fee referred to in
			 (iii) and inserting fees referred to in clause
			 (iii).
								(2)Paragraph (2) is amended to read as
			 follows:
						
							(2)Annual royalty fee adjustmentEffective January 1 of each year, the
				royalty fee payable under subsection (b)(1)(B) for the secondary transmission
				of the primary transmissions of network stations and non-network stations shall
				be adjusted by the Copyright Royalty Judges to reflect any changes occurring in
				the cost of living as determined by the most recent Consumer Price Index (for
				all consumers and for all items) published by the Secretary of Labor before
				December 1 of the preceding year. Notification of the adjusted fees shall be
				published in the Federal Register at least 25 days before January
				1.
							.
					(f)Definitions
					(1)SubscriberSection 119(d)(8) is amended to read as
			 follows:
						
							(8)Subscriber; subscribe
								(A)SubscriberThe term subscriber means a
				person or entity that receives a secondary transmission service from a
				satellite carrier and pays a fee for the service, directly or indirectly, to
				the satellite carrier or to a distributor.
								(B)SubscribeThe term subscribe means to
				elect to become a
				subscriber.
								.
					(2)Local marketSection 119(d)(11) is amended to read as
			 follows:
						
							(11)Local marketThe term local market has the
				meaning given such term under section
				122(j).
							.
					(3)Low power television stationSection 119(d) is amended by striking
			 paragraph (12) and redesignating paragraphs (13) and (14) as paragraphs (12)
			 and (13), respectively.
					(4)Multicast streamSection 119(d), as amended by paragraph
			 (3), is further amended by adding at the end the following new
			 paragraph:
						
							(14)Multicast streamThe term multicast stream
				means a digital stream containing programming and program-related material
				affiliated with a television network, other than the primary
				stream.
							.
					(5)Primary
			 streamSection 119(d), as
			 amended by paragraph (4), is further amended by adding at the end the following
			 new paragraph:
						
							(15)Primary
				streamThe term primary
				stream means—
								(A)the single digital stream of programming as
				to which a television broadcast station has the right to mandatory carriage
				with a satellite carrier under the rules of the Federal Communications
				Commission in effect on July 1, 2009; or
								(B)if there is no stream described in
				subparagraph (A), then either—
									(i)the single digital stream of programming
				associated with the network last transmitted by the station as an analog
				signal; or
									(ii)if there is no stream described in clause
				(i), then the single digital stream of programming affiliated with the network
				that, as of July 1, 2009, had been offered by the television broadcast station
				for the longest period of
				time.
									.
					(6)Clerical amendmentSection 119(d) is amended in paragraphs
			 (1), (2), and (5) by striking which each place it appears and
			 inserting that.
					(g)Superstation redesignated as non-network
			 stationSection 119 is
			 amended—
					(1)by striking superstation
			 each place it appears in a heading and each place it appears in text and
			 inserting non-network station; and
					(2)by striking superstations
			 each place it appears in a heading and each place it appears in text and
			 inserting non-network stations.
					(h)Removal of certain provisions
					(1)Removal of provisionsSection 119(a) is amended—
						(A)in paragraph (2), by striking subparagraph
			 (C) and redesignating subparagraph (D) as subparagraph (C);
						(B)by striking paragraph (3) and redesignating
			 paragraphs (4) through (14) as paragraphs (3) through (13), respectively;
			 and
						(C)by striking paragraph (15) and
			 redesignating paragraph (16) as paragraph (14).
						(2)Conforming amendmentsSection 119 is amended—
						(A)in subsection (a)—
							(i)in paragraph (1), by striking (5),
			 (6), and (8) and inserting (4), (5), and (7);
							(ii)in paragraph (2)—
								(I)in subparagraph (A), by striking
			 subparagraphs (B) and (C) of this paragraph and paragraphs (5), (6),
			 (7), and (8) and inserting subparagraph (B) of this paragraph
			 and paragraphs (4), (5), (6), and (7);
								(II)in subparagraph (B)(i), by striking the
			 second sentence; and
								(III)in subparagraph (C) (as redesignated), by
			 striking clauses (i) and (ii) and inserting the following:
									
										(i)Initial listsA satellite carrier that makes secondary
				transmissions of a primary transmission made by a network station pursuant to
				subparagraph (A) shall, not later than 90 days after commencing such secondary
				transmissions, submit to the network that owns or is affiliated with the
				network station a list identifying (by name and address, including street or
				rural route number, city, State, and 9-digit zip code) all subscribers to which
				the satellite carrier makes secondary transmissions of that primary
				transmission to subscribers in unserved households.
										(ii)Monthly listsAfter the submission of the initial lists
				under clause (i), the satellite carrier shall, not later than the 15th of each
				month, submit to the network a list, aggregated by designated market area,
				identifying (by name and address, including street or rural route number, city,
				State, and 9-digit zip code) any persons who have been added or dropped as
				subscribers under clause (i) since the last submission under this
				subparagraph.
										;
				and
								(iii)in subparagraph (E) of paragraph (3) (as
			 redesignated)—
								(I)by striking under paragraph (3)
			 or; and
								(II)by striking paragraph (12)
			 and inserting paragraph (11); and
								(B)in subsection (b)(1), by striking the final
			 sentence.
						(i)Modifications to provisions for secondary
			 transmissions by satellite carriers
					(1)Predictive modelSection 119(a)(2)(B)(ii) is amended by
			 adding at the end the following:
						
							(III)Accurate predictive model with respect to
				digital signalsNotwithstanding subclause (I), in
				determining presumptively whether a person resides in an unserved household
				under subsection (d)(10)(A) with respect to digital signals, a court shall rely
				on a predictive model set forth by the Federal Communications Commission
				pursuant to a rulemaking as provided in section 339(c)(3) of the Communications
				Act of 1934 (47 U.S.C. 339(c)(3)), as that model may be amended by the
				Commission over time under such section to increase the accuracy of that model.
				Until such time as the Commission sets forth such model, a court shall rely on
				the predictive model as recommended by the Commission with respect to digital
				signals in its Report to Congress in ET Docket No. 05–182, FCC 05–199 (released
				December 9,
				2005).
							.
					(2)Modifications to statutory license where
			 retransmissions into local market availableSection 119(a)(3) (as redesignated) is
			 amended—
						(A)by striking analog each
			 place it appears in a heading and text;
						(B)by striking subparagraphs (B), (C), and
			 (D), and inserting the following:
							
								(B)Rules for lawful subscribers as of date of
				enactment of 2010 ActIn the
				case of a subscriber of a satellite carrier who, on the day before the date of
				the enactment of the Satellite Television
				Extension and Localism Act of 2010, was lawfully receiving the
				secondary transmission of the primary transmission of a network station under
				the statutory license under paragraph (2) (in this subparagraph referred to as
				the distant signal), other than subscribers to whom subparagraph
				(A) applies, the statutory license under paragraph (2) shall apply to secondary
				transmissions by that satellite carrier to that subscriber of the distant
				signal of a station affiliated with the same television network, and the
				subscriber’s household shall continue to be considered to be an unserved
				household with respect to such network, until such time as the subscriber
				elects to terminate such secondary transmissions, whether or not the subscriber
				elects to subscribe to receive the secondary transmission of the primary
				transmission of a local network station affiliated with the same network
				pursuant to the statutory license under section 122.
								(C)Future applicability
									(i)When local signal available at time of
				subscriptionThe statutory
				license under paragraph (2) shall not apply to the secondary transmission by a
				satellite carrier of the primary transmission of a network station to a person
				who is not a subscriber lawfully receiving such secondary transmission as of
				the date of the enactment of the Satellite
				Television Extension and Localism Act of 2010 and, at the time
				such person seeks to subscribe to receive such secondary transmission, resides
				in a local market where the satellite carrier makes available to that person
				the secondary transmission of the primary transmission of a local network
				station affiliated with the same network pursuant to the statutory license
				under section 122.
									(ii)When local signal available after
				subscriptionIn the case of a
				subscriber who lawfully subscribes to and receives the secondary transmission
				by a satellite carrier of the primary transmission of a network station under
				the statutory license under paragraph (2) (in this clause referred to as the
				distant signal) on or after the date of the enactment of the
				Satellite Television Extension and Localism
				Act of 2010, the statutory license under paragraph (2) shall
				apply to secondary transmissions by that satellite carrier to that subscriber
				of the distant signal of a station affiliated with the same television network,
				and the subscriber’s household shall continue to be considered to be an
				unserved household with respect to such network, until such time as the
				subscriber elects to terminate such secondary transmissions, but only if such
				subscriber subscribes to the secondary transmission of the primary transmission
				of a local network station affiliated with the same network within 60 days
				after the satellite carrier makes available to the subscriber such secondary
				transmission of the primary transmission of such local network
				station.
									;
						(C)by redesignating subparagraphs (E), (F),
			 and (G) as subparagraphs (D), (E), and (F), respectively;
						(D)in subparagraph (E) (as redesignated), by
			 striking (C) or (D) and inserting (B) or (C);
			 and
						(E)in subparagraph (F) (as redesignated), by
			 inserting 9-digit before zip code.
						(3)Statutory damages for territorial
			 restrictionsSection
			 119(a)(6) (as redesignated) is amended—
						(A)in subparagraph (A)(ii), by striking
			 $5 and inserting $250;
						(B)in subparagraph (B)—
							(i)in clause (i), by striking $250,000
			 for each 6-month period and inserting $2,500,000 for each
			 3-month period; and
							(ii)in clause (ii), by striking
			 $250,000 and inserting $2,500,000; and
							(C)by adding at the end the following flush
			 sentences:
							
								The court shall direct one half of
				any statutory damages ordered under clause (i) to be deposited with the
				Register of Copyrights for distribution to copyright owners pursuant to
				subsection (b). The Copyright Royalty Judges shall issue regulations
				establishing procedures for distributing such funds, on a proportional basis,
				to copyright owners whose works were included in the secondary transmissions
				that were the subject of the statutory
				damages..
						(4)Technical amendmentSection 119(a)(4) (as redesignated) is
			 amended by striking and 509.
					(5)Clerical amendmentSection 119(a)(2)(B)(iii)(II) is amended by
			 striking In this clause and inserting In this
			 clause,.
					(j)Moratorium extensionSection 119(e) is amended by striking
			 April 30, 2010 and inserting December 31,
			 2020.
				(k)Clerical amendmentsSection 119 is amended—
					(1)by striking of the Code of Federal
			 Regulations each place it appears and inserting , Code of
			 Federal Regulations; and
					(2)in subsection (d)(6), by striking or
			 the Direct and inserting , or the Direct.
					103.Modifications to statutory license for
			 satellite carriers in local markets
				(a)Heading renamed
					(1)In generalThe heading of section 122 is amended by
			 striking by satellite
			 carriers within local markets and inserting
			 of local television
			 programming by satellite.
					(2)Table of contentsThe table of contents for chapter 1 is
			 amended by striking the item relating to section 122 and inserting the
			 following:
						
							
								122. Limitations on exclusive
				rights: Secondary transmissions of local television programming by
				satellite.
							
							.
					(b)Statutory licenseSection 122(a) is amended to read as
			 follows:
					
						(a)Secondary transmissions into local
				markets
							(1)Secondary transmissions of television
				broadcast stations within a local marketA secondary transmission of a performance
				or display of a work embodied in a primary transmission of a television
				broadcast station into the station's local market shall be subject to statutory
				licensing under this section if—
								(A)the secondary transmission is made by a
				satellite carrier to the public;
								(B)with regard to secondary transmissions, the
				satellite carrier is in compliance with the rules, regulations, or
				authorizations of the Federal Communications Commission governing the carriage
				of television broadcast station signals; and
								(C)the satellite carrier makes a direct or
				indirect charge for the secondary transmission to—
									(i)each subscriber receiving the secondary
				transmission; or
									(ii)a distributor that has contracted with the
				satellite carrier for direct or indirect delivery of the secondary transmission
				to the public.
									(2)Significantly viewed stations
								(A)In generalA secondary transmission of a performance
				or display of a work embodied in a primary transmission of a television
				broadcast station to subscribers who receive secondary transmissions of primary
				transmissions under paragraph (1) shall be subject to statutory licensing under
				this paragraph if the secondary transmission is of the primary transmission of
				a network station or a non-network station to a subscriber who resides outside
				the station's local market but within a community in which the signal has been
				determined by the Federal Communications Commission to be significantly viewed
				in such community, pursuant to the rules, regulations, and authorizations of
				the Federal Communications Commission in effect on April 15, 1976, applicable
				to determining with respect to a cable system whether signals are significantly
				viewed in a community.
								(B)WaiverA subscriber who is denied the secondary
				transmission of the primary transmission of a network station or a non-network
				station under subparagraph (A) may request a waiver from such denial by
				submitting a request, through the subscriber’s satellite carrier, to the
				network station or non-network station in the local market affiliated with the
				same network or non-network where the subscriber is located. The network
				station or non-network station shall accept or reject the subscriber’s request
				for a waiver within 30 days after receipt of the request. If the network
				station or non-network station fails to accept or reject the subscriber’s
				request for a waiver within that 30-day period, that network station or
				non-network station shall be deemed to agree to the waiver request.
								(3)Secondary transmission of low power
				programming
								(A)In generalSubject to subparagraphs (B) and (C), a
				secondary transmission of a performance or display of a work embodied in a
				primary transmission of a television broadcast station to subscribers who
				receive secondary transmissions of primary transmissions under paragraph (1)
				shall be subject to statutory licensing under this paragraph if the secondary
				transmission is of the primary transmission of a television broadcast station
				that is licensed as a low power television station, to a subscriber who resides
				within the same designated market area as the station that originates the
				transmission.
								(B)No applicability to repeaters and
				translatorsSecondary
				transmissions provided for in subparagraph (A) shall not apply to any low power
				television station that retransmits the programs and signals of another
				television station for more than 2 hours each day.
								(C)No impact on other secondary transmissions
				obligationsA satellite
				carrier that makes secondary transmissions of a primary transmission of a low
				power television station under a statutory license provided under this section
				is not required, by reason of such secondary transmissions, to make any other
				secondary transmissions.
								(4)Special ExceptionsA secondary transmission of a performance
				or display of a work embodied in a primary transmission of a television
				broadcast station to subscribers who receive secondary transmissions of primary
				transmissions under paragraph (1) shall, if the secondary transmission is made
				by a satellite carrier that complies with the requirements of paragraph (1), be
				subject to statutory licensing under this paragraph as follows:
								(A)States with single full-power network
				stationIn a State in which
				there is licensed by the Federal Communications Commission a single full-power
				station that was a network station on January 1, 1995, the statutory license
				provided for in this paragraph shall apply to the secondary transmission by a
				satellite carrier of the primary transmission of that station to any subscriber
				in a community that is located within that State and that is not within the
				first 50 television markets as listed in the regulations of the Commission as
				in effect on such date (47 C.F.R. 76.51).
								(B)States with all network stations and
				non-network stations in same local marketIn a State in which all network stations
				and non-network stations licensed by the Federal Communications Commission
				within that State as of January 1, 1995, are assigned to the same local market
				and that local market does not encompass all counties of that State, the
				statutory license provided under this paragraph shall apply to the secondary
				transmission by a satellite carrier of the primary transmissions of such
				station to all subscribers in the State who reside in a local market that is
				within the first 50 major television markets as listed in the regulations of
				the Commission as in effect on such date (section 76.51 of title 47, Code of
				Federal Regulations).
								(C)Additional stationsIn the case of that State in which are
				located 4 counties that—
									(i)on January 1, 2004, were in local markets
				principally comprised of counties in another State, and
									(ii)had a combined total of 41,340 television
				households, according to the U.S. Television Household Estimates by Nielsen
				Media Research for 2004,
									the statutory license provided
				under this paragraph shall apply to secondary transmissions by a satellite
				carrier to subscribers in any such county of the primary transmissions of any
				network station located in that State, if the satellite carrier was making such
				secondary transmissions to any subscribers in that county on January 1,
				2004.(D)Certain additional stationsIf 2 adjacent counties in a single State
				are in a local market comprised principally of counties located in another
				State, the statutory license provided for in this paragraph shall apply to the
				secondary transmission by a satellite carrier to subscribers in those 2
				counties of the primary transmissions of any network station located in the
				capital of the State in which such 2 counties are located, if—
									(i)the 2 counties are located in a local
				market that is in the top 100 markets for the year 2003 according to Nielsen
				Media Research; and
									(ii)the total number of television households
				in the 2 counties combined did not exceed 10,000 for the year 2003 according to
				Nielsen Media Research.
									(E)Networks of noncommercial educational
				broadcast stationsIn the
				case of a system of three or more noncommercial educational broadcast stations
				licensed to a single State, public agency, or political, educational, or
				special purpose subdivision of a State, the statutory license provided for in
				this paragraph shall apply to the secondary transmission of the primary
				transmission of such system to any subscriber in any county or county
				equivalent within such State, if such subscriber is located in a designated
				market area that is not otherwise eligible to receive the secondary
				transmission of the primary transmission of a noncommercial educational
				broadcast station located within the State pursuant to paragraph (1).
								(5)Applicability of royalty rates and
				proceduresThe royalty rates
				and procedures under section 119(b) shall apply to the secondary transmissions
				to which the statutory license under paragraph (4)
				applies.
							.
				(c)Reporting requirementsSection 122(b) is amended—
					(1)in paragraph (1), by striking
			 station a list and all that follows through the end and
			 inserting the
			 following:
						
							station—(A)a list identifying (by name in alphabetical
				order and street address, including county and 9-digit zip code) all
				subscribers to which the satellite carrier makes secondary transmissions of
				that primary transmission under subsection (a); and
							(B)a separate list, aggregated by designated
				market area (by name and address, including street or rural route number, city,
				State, and 9-digit zip code), which shall indicate those subscribers being
				served pursuant to paragraph (2) of subsection
				(a).
							;
				and
					(2)in paragraph (2), by striking
			 network a list and all that follows through the end and
			 inserting the
			 following:
						
							network—(A)a list identifying (by name in alphabetical
				order and street address, including county and 9-digit zip code) any
				subscribers who have been added or dropped as subscribers since the last
				submission under this subsection; and
							(B)a separate list, aggregated by designated
				market area (by name and street address, including street or rural route
				number, city, State, and 9-digit zip code), identifying those subscribers whose
				service pursuant to paragraph (2) of subsection (a) has been added or dropped
				since the last submission under this
				subsection.
							.
					(d)No royalty fee for certain secondary
			 transmissionsSection 122(c)
			 is amended—
					(1)in the heading, by inserting
			 for certain secondary
			 transmissions after required; and
					(2)by striking subsection (a)
			 and inserting paragraphs (1), (2), and (3) of subsection
			 (a).
					(e) Violations for territorial
			 restrictions
					(1)Modification to statutory
			 damagesSection 122(f) is
			 amended—
						(A)in paragraph (1)(B), by striking
			 $5 and inserting $250; and
						(B)in paragraph (2), by striking
			 $250,000 each place it appears and inserting
			 $2,500,000.
						(2)Conforming amendments for additional
			 stationsSection 122 is
			 amended—
						(A)in subsection (f), by striking
			 section 119 or each place it appears and inserting the
			 following: section 119, subject to statutory licensing by reason of
			 paragraph (2)(A), (3), or (4) of subsection (a), or subject to;
			 and
						(B)in subsection (g), by striking
			 section 119 or and inserting the following: section 119,
			 paragraph (2)(A), (3), or (4) of subsection (a), or.
						(f)DefinitionsSection 122(j) is amended—
					(1)in paragraph (1), by striking which
			 contracts and inserting that contracts;
					(2)by redesignating paragraphs (4) and (5) as
			 paragraphs (6) and (7), respectively;
					(3)in paragraph (3)—
						(A)by redesignating such paragraph as
			 paragraph (4);
						(B)in the heading of such paragraph, by
			 inserting non-network
			 station; after Network station;;
			 and
						(C)by inserting non-network
			 station, after network
			 station,;
						(4)by inserting after paragraph (2) the
			 following:
						
							(3)Low power television stationThe term low power television
				station means a low power TV station as defined in section 74.701(f) of
				title 47, Code of Federal Regulations, as in effect on June 1, 2004. For
				purposes of this paragraph, the term low power television
				station includes a low power television station that has been accorded
				primary status as a Class A television licensee under section 73.6001(a) of
				title 47, Code of Federal
				Regulations.
							;
					(5)by inserting after paragraph (4) (as
			 redesignated) the following:
						
							(5)Noncommercial educational broadcast
				stationThe term
				noncommercial educational broadcast station means a television
				broadcast station that is a noncommercial educational broadcast station as
				defined in section 397 of the Communications Act of 1934, as in effect on the
				date of the enactment of the Satellite Television Extension and Localism Act of
				2010.
							;
				and
					(6)by amending paragraph (6) (as redesignated)
			 to read as follows:
						
							(6)SubscriberThe term subscriber means a
				person or entity that receives a secondary transmission service from a
				satellite carrier and pays a fee for the service, directly or indirectly, to
				the satellite carrier or to a
				distributor.
							.
					104.Modifications to cable system secondary
			 transmission rights under section 111
				(a)Heading renamed
					(1)In generalThe heading of section 111 is amended by
			 inserting at the end the following: of broadcast programming by cable.
					(2)Table of contentsThe table of contents for chapter 1 is
			 amended by striking the item relating to section 111 and inserting the
			 following:
						
							
								111. Limitations on exclusive
				rights: Secondary transmissions of broadcast programming by
				cable.
							
							.
					(b)Technical amendmentSection 111(a)(4) is amended by striking
			 ; or and inserting or section 122;.
				(c)Statutory license for secondary
			 transmissions by cable systemsSection 111(d) is amended—
					(1)in paragraph (1)—
						(A)in the matter preceding subparagraph
			 (A)—
							(i)by striking A cable system whose
			 secondary and inserting the following: Statement of account and royalty
			 fees.—Subject to paragraph (5), a cable system whose
			 secondary; and
							(ii)by striking by regulation—
			 and inserting by regulation the following:;
							(B)in subparagraph (A)—
							(i)by striking a statement of
			 account and inserting A statement of account; and
							(ii)by striking ; and and
			 inserting a period; and
							(C)by striking subparagraphs (B), (C), and (D)
			 and inserting the following:
							
								(B)Except in the case of a cable system whose
				royalty fee is specified in subparagraph (E) or (F), a total royalty fee
				payable to copyright owners pursuant to paragraph (3) for the period covered by
				the statement, computed on the basis of specified percentages of the gross
				receipts from subscribers to the cable service during such period for the basic
				service of providing secondary transmissions of primary broadcast transmitters,
				as follows:
									(i)1.064 percent of such gross receipts for
				the privilege of further transmitting, beyond the local service area of such
				primary transmitter, any non-network programming of a primary transmitter in
				whole or in part, such amount to be applied against the fee, if any, payable
				pursuant to clauses (ii) through (iv);
									(ii)1.064 percent of such gross receipts for
				the first distant signal equivalent;
									(iii)0.701 percent of such gross receipts for
				each of the second, third, and fourth distant signal equivalents; and
									(iv)0.330 percent of such gross receipts for
				the fifth distant signal equivalent and each distant signal equivalent
				thereafter.
									(C)In computing amounts under clauses (ii)
				through (iv) of subparagraph (B)—
									(i)any fraction of a distant signal equivalent
				shall be computed at its fractional value;
									(ii)in the case of any cable system located
				partly within and partly outside of the local service area of a primary
				transmitter, gross receipts shall be limited to those gross receipts derived
				from subscribers located outside of the local service area of such primary
				transmitter; and
									(iii)if a cable system provides a secondary
				transmission of a primary transmitter to some but not all communities served by
				that cable system—
										(I)the gross receipts and the distant signal
				equivalent values for such secondary transmission shall be derived solely on
				the basis of the subscribers in those communities where the cable system
				provides such secondary transmission; and
										(II)the total royalty fee for the period paid
				by such system shall not be less than the royalty fee calculated under
				subparagraph (B)(i) multiplied by the gross receipts from all subscribers to
				the system.
										(D)A cable system that, on a statement
				submitted before the date of the enactment of the
				Satellite Television Extension and Localism
				Act of 2010, computed its royalty fee consistent with the
				methodology under subparagraph (C)(iii), or that amends a statement filed
				before such date of enactment to compute the royalty fee due using such
				methodology, shall not be subject to an action for infringement, or eligible
				for any royalty refund or offset, arising out of its use of such methodology on
				such statement.
								(E)If the actual gross receipts paid by
				subscribers to a cable system for the period covered by the statement for the
				basic service of providing secondary transmissions of primary broadcast
				transmitters are $263,800 or less—
									(i)gross receipts of the cable system for the
				purpose of this paragraph shall be computed by subtracting from such actual
				gross receipts the amount by which $263,800 exceeds such actual gross receipts,
				except that in no case shall a cable system’s gross receipts be reduced to less
				than $10,400; and
									(ii)the royalty fee payable under this
				paragraph to copyright owners pursuant to paragraph (3) shall be 0.5 percent,
				regardless of the number of distant signal equivalents, if any.
									(F)If the actual gross receipts paid by
				subscribers to a cable system for the period covered by the statement for the
				basic service of providing secondary transmissions of primary broadcast
				transmitters are more than $263,800 but less than $527,600, the royalty fee
				payable under this paragraph to copyright owners pursuant to paragraph (3)
				shall be—
									(i)0.5 percent of any gross receipts up to
				$263,800, regardless of the number of distant signal equivalents, if any;
				and
									(ii)1 percent of any gross receipts in excess
				of $263,800, but less than $527,600, regardless of the number of distant signal
				equivalents, if any.
									(G)A filing fee, as determined by the Register
				of Copyrights pursuant to section
				708(a).
								;
						(2)in paragraph (2), in the first
			 sentence—
						(A)by striking The Register of
			 Copyrights and inserting the following Handling of Fees.—The Register
			 of Copyrights; and
						(B)by inserting (including the filing
			 fee specified in paragraph (1)(G)) after shall receive all
			 fees;
						(3)in paragraph (3)—
						(A)by striking The royalty fees
			 and inserting the following: Distribution of royalty fees to copyright
			 owners.—The royalty fees;
						(B)in subparagraph (A)—
							(i)by striking any such and
			 inserting Any such; and
							(ii)by striking ; and and
			 inserting a period;
							(C)in subparagraph (B)—
							(i)by striking any such and
			 inserting Any such; and
							(ii)by striking the semicolon and inserting a
			 period; and
							(D)in subparagraph (C), by striking any
			 such and inserting Any such;
						(4)in paragraph (4), by striking The
			 royalty fees and inserting the following: Procedures for royalty fee
			 distribution.—The royalty fees; and
					(5)by adding at the end the following new
			 paragraphs:
						
							(5)3.75
				percent rate and syndicated exclusivity surcharge not
				applicable to multicast streamsThe royalty rates specified in sections
				256.2(c) and 256.2(d) of title 37, Code of Federal Regulations (commonly
				referred to as the 3.75 percent rate and the syndicated
				exclusivity surcharge, respectively), as in effect on the date of the
				enactment of the Satellite Television
				Extension and Localism Act of 2010, as such rates may be
				adjusted, or such sections redesignated, thereafter by the Copyright Royalty
				Judges, shall not apply to the secondary transmission of a multicast
				stream.
							(6)Verification of accounts and fee
				paymentsThe Register of
				Copyrights shall issue regulations to provide for the confidential verification
				by copyright owners whose works were embodied in the secondary transmissions of
				primary transmissions pursuant to this section of the information reported on
				the semiannual statements of account filed under this subsection on or after
				January 1, 2010, in order that the auditor designated under subparagraph (A) is
				able to confirm the correctness of the calculations and royalty payments
				reported therein. The regulations shall—
								(A)establish procedures for the designation of
				a qualified independent auditor—
									(i)with exclusive authority to request
				verification of such a statement of account on behalf of all copyright owners
				whose works were the subject of secondary transmissions of primary
				transmissions by the cable system (that deposited the statement) during the
				accounting period covered by the statement; and
									(ii)who is not an officer, employee, or agent
				of any such copyright owner for any purpose other than such audit;
									(B)establish procedures for safeguarding all
				non-public financial and business information provided under this
				paragraph;
								(C)(i)require a consultation period for the
				independent auditor to review its conclusions with a designee of the cable
				system;
									(ii)establish a mechanism for the cable system
				to remedy any errors identified in the auditor’s report and to cure any
				underpayment identified; and
									(iii)provide an opportunity to remedy any
				disputed facts or conclusions;
									(D)limit the frequency of requests for
				verification for a particular cable system and the number of audits that a
				multiple system operator can be required to undergo in a single year;
				and
								(E)permit requests for verification of a
				statement of account to be made only within 3 years after the last day of the
				year in which the statement of account is filed.
								(7)Acceptance of additional
				depositsAny royalty fee
				payments received by the Copyright Office from cable systems for the secondary
				transmission of primary transmissions that are in addition to the payments
				calculated and deposited in accordance with this subsection shall be deemed to
				have been deposited for the particular accounting period for which they are
				received and shall be distributed as specified under this
				subsection.
							.
					(d)Effective date of new royalty fee
			 ratesThe royalty fee rates
			 established in section 111(d)(1)(B) of title 17, United States Code, as amended
			 by subsection (c)(1)(C) of this section, shall take effect commencing with the
			 first accounting period occurring in 2010.
				(e)DefinitionsSection 111(f) is amended—
					(1)by striking the first undesignated
			 paragraph and inserting the following:
						
							(1)Primary TransmissionA primary transmission is a
				transmission made to the public by a transmitting facility whose signals are
				being received and further transmitted by a secondary transmission service,
				regardless of where or when the performance or display was first transmitted.
				In the case of a television broadcast station, the primary stream and any
				multicast streams transmitted by the station constitute primary
				transmissions.
							;
					(2)in the second undesignated
			 paragraph—
						(A)by striking A secondary
			 transmission and inserting the following:
							
								(2)Secondary TransmissionA secondary
				transmission
								;
				and
						(B)by striking cable
			 system and inserting cable system;
						(3)in the third undesignated paragraph—
						(A)by striking A cable
			 system and inserting the following:
							
								(3)Cable systemA cable
				system
								;
				and
						(B)by striking Territory, Trust
			 Territory, or Possession and inserting territory, trust
			 territory, or possession of the United States;
						(4)in the fourth undesignated paragraph, in
			 the first sentence—
						(A)by striking The local service
			 area of a primary transmitter, in the case of a television broadcast
			 station, comprises the area in which such station is entitled to insist
			 and inserting the following:
							
								(4)Local service area of a primary
				transmitterThe local
				service area of a primary transmitter, in the case of both the primary
				stream and any multicast streams transmitted by a primary transmitter that is a
				television broadcast station, comprises the area where such primary transmitter
				could have
				insisted
								;
						(B)by striking 76.59 of title 47 of the
			 Code of Federal Regulations and inserting the following: 76.59
			 of title 47, Code of Federal Regulations, or within the noise-limited contour
			 as defined in 73.622(e)(1) of title 47, Code of Federal Regulations;
			 and
						(C)by striking as defined by the rules
			 and regulations of the Federal Communications Commission,;
						(5)by amending the fifth undesignated
			 paragraph to read as follows:
						
							(5)Distant signal equivalent
								(A)In generalExcept as provided under subparagraph (B),
				a distant signal equivalent—
									(i)is the value assigned to the secondary
				transmission of any non-network television programming carried by a cable
				system in whole or in part beyond the local service area of the primary
				transmitter of such programming; and
									(ii)is computed by assigning a value of one to
				each primary stream and to each multicast stream (other than a simulcast) that
				is an independent station, and by assigning a value of one-quarter to each
				primary stream and to each multicast stream (other than a simulcast) that is a
				network station or a noncommercial educational station.
									(B)ExceptionsThe values for independent, network, and
				noncommercial educational stations specified in subparagraph (A) are subject to
				the following:
									(i)Where the rules and regulations of the
				Federal Communications Commission require a cable system to omit the further
				transmission of a particular program and such rules and regulations also permit
				the substitution of another program embodying a performance or display of a
				work in place of the omitted transmission, or where such rules and regulations
				in effect on the date of the enactment of the Copyright Act of 1976 permit a
				cable system, at its election, to effect such omission and substitution of a
				nonlive program or to carry additional programs not transmitted by primary
				transmitters within whose local service area the cable system is located, no
				value shall be assigned for the substituted or additional program.
									(ii)Where the rules, regulations, or
				authorizations of the Federal Communications Commission in effect on the date
				of the enactment of the Copyright Act of 1976 permit a cable system, at its
				election, to omit the further transmission of a particular program and such
				rules, regulations, or authorizations also permit the substitution of another
				program embodying a performance or display of a work in place of the omitted
				transmission, the value assigned for the substituted or additional program
				shall be, in the case of a live program, the value of one full distant signal
				equivalent multiplied by a fraction that has as its numerator the number of
				days in the year in which such substitution occurs and as its denominator the
				number of days in the year.
									(iii)In the case of the secondary transmission
				of a primary transmitter that is a television broadcast station pursuant to the
				late-night or specialty programming rules of the Federal Communications
				Commission, or the secondary transmission of a primary transmitter that is a
				television broadcast station on a part-time basis where full-time carriage is
				not possible because the cable system lacks the activated channel capacity to
				retransmit on a full-time basis all signals that it is authorized to carry, the
				values for independent, network, and noncommercial educational stations set
				forth in subparagraph (A), as the case may be, shall be multiplied by a
				fraction that is equal to the ratio of the broadcast hours of such primary
				transmitter retransmitted by the cable system to the total broadcast hours of
				the primary transmitter.
									(iv)No value shall be assigned for the
				secondary transmission of the primary stream or any multicast streams of a
				primary transmitter that is a television broadcast station in any community
				that is within the local service area of the primary
				transmitter.
									;
					(6)by striking the sixth undesignated
			 paragraph and inserting the following:
						
							(6)Network station
								(A)Treatment of primary streamThe term network station
				shall be applied to a primary stream of a television broadcast station that is
				owned or operated by, or affiliated with, one or more of the television
				networks in the United States providing nationwide transmissions, and that
				transmits a substantial part of the programming supplied by such networks for a
				substantial part of the primary stream’s typical broadcast day.
								(B)Treatment of multicast
				streamsThe term ‘network
				station’ shall be applied to a multicast stream on which a television broadcast
				station transmits all or substantially all of the programming of an
				interconnected program service that—
									(i)is owned or operated by, or affiliated
				with, one or more of the television networks described in subparagraph (A);
				and
									(ii)offers programming on a regular basis for
				15 or more hours per week to at least 25 of the affiliated television licensees
				of the interconnected program service in 10 or more
				States.
									;
				
					(7)by striking the seventh undesignated
			 paragraph and inserting the following:
						
							(7)Independent stationThe term independent station
				shall be applied to the primary stream or a multicast stream of a television
				broadcast station that is not a network station or a noncommercial educational
				station.
							;
					(8)by striking the eighth undesignated
			 paragraph and inserting the following:
						
							(8)Noncommercial educational
				stationThe term
				noncommercial educational station shall be applied to the
				primary stream or a multicast stream of a television broadcast station that is
				a noncommercial educational broadcast station as defined in section 397 of the
				Communications Act of 1934, as in effect on the date of the enactment of the
				Satellite Television Extension and Localism Act of
				2010.
							;
				and
					(9)by adding at the end the following:
						
							(9)Primary
				streamA primary
				stream is—
								(A)the single digital stream of programming
				that, before June 12, 2009, was substantially duplicating the programming
				transmitted by the television broadcast station as an analog signal; or
								(B)if there is no stream described in
				subparagraph (A), then the single digital stream of programming transmitted by
				the television broadcast station for the longest period of time.
								(10)Primary transmitterA primary transmitter is a
				television or radio broadcast station licensed by the Federal Communications
				Commission, or by an appropriate governmental authority of Canada or Mexico,
				that makes primary transmissions to the public.
							(11)Multicast streamA multicast stream is a
				digital stream of programming that is transmitted by a television broadcast
				station and is not the station’s primary stream.
							(12)SimulcastA simulcast is a multicast
				stream of a television broadcast station that duplicates the programming
				transmitted by the primary stream or another multicast stream of such
				station.
							(13)Subscriber; subscribe
								(A)SubscriberThe term subscriber means a
				person or entity that receives a secondary transmission service from a cable
				system and pays a fee for the service, directly or indirectly, to the cable
				system.
								(B)SubscribeThe term subscribe means to
				elect to become a
				subscriber.
								.
					(f)Timing of section 111
			 proceedingsSection 804(b)(1)
			 is amended by striking 2005 each place it appears and inserting
			 2015.
				(g)Technical and conforming
			 amendments
					(1)Corrections to fix level
			 designationsSection 111 is
			 amended—
						(A)in subsections (a), (c), and (e), by
			 striking clause each place it appears and inserting
			 paragraph;
						(B)in subsection (c)(1), by striking
			 clauses and inserting paragraphs; and
						(C)in subsection (e)(1)(F), by striking
			 subclause and inserting subparagraph.
						(2)Conforming amendment to hyphenate
			 nonnetworkSection 111 is
			 amended by striking nonnetwork each place it appears and
			 inserting non-network.
					(3)Previously undesignated
			 paragraphSection 111(e)(1)
			 is amended by striking second paragraph of subsection (f) and
			 inserting subsection (f)(2).
					(4)Removal of superfluous andsSection 111(e) is amended—
						(A)in paragraph (1)(A), by striking
			 and at the end;
						(B)in paragraph (1)(B), by striking
			 and at the end;
						(C)in paragraph (1)(C), by striking
			 and at the end;
						(D)in paragraph (1)(D), by striking
			 and at the end; and
						(E)in paragraph (2)(A), by striking
			 and at the end.
						(5)Removal of variant forms
			 referencesSection 111 is
			 amended—
						(A)in subsection (e)(4), by striking ,
			 and each of its variant forms,; and
						(B)in subsection (f), by striking and
			 their variant forms.
						(6)Correction to territory
			 referenceSection 111(e)(2)
			 is amended in the matter preceding subparagraph (A) by striking three
			 territories and inserting five entities.
					(h)Effective date with respect to multicast
			 streams
					(1)In generalSubject to paragraphs (2) and (3), the
			 amendments made by this section, to the extent such amendments assign a distant
			 signal equivalent value to the secondary transmission of the multicast stream
			 of a primary transmitter, shall take effect on the date of the enactment of
			 this Act.
					(2)Delayed applicability
						(A)Secondary transmissions of a multicast
			 stream beyond the local service area of its primary transmitter before
			 2010 actIn any case in which a cable system was
			 making secondary transmissions of a multicast stream beyond the local service
			 area of its primary transmitter before the date of the enactment of this Act, a
			 distant signal equivalent value (referred to in paragraph (1)) shall not be
			 assigned to secondary transmissions of such multicast stream that are made on
			 or before June 30, 2010.
						(B)Multicast streams subject to preexisting
			 written agreements for the secondary transmission of such streamsIn any case in which the secondary
			 transmission of a multicast stream of a primary transmitter is the subject of a
			 written agreement entered into on or before June 30, 2009, between a cable
			 system or an association representing the cable system and a primary
			 transmitter or an association representing the primary transmitter, a distant
			 signal equivalent value (referred to in paragraph (1)) shall not be assigned to
			 secondary transmissions of such multicast stream beyond the local service area
			 of its primary transmitter that are made on or before the date on which such
			 written agreement expires.
						(C)No refunds or offsets for prior statements
			 of accountA cable system
			 that has reported secondary transmissions of a multicast stream beyond the
			 local service area of its primary transmitter on a statement of account
			 deposited under section 111 of title 17, United States Code, before the date of
			 the enactment of this Act shall not be entitled to any refund, or offset, of
			 royalty fees paid on account of such secondary transmissions of such multicast
			 stream.
						(3)DefinitionsIn this subsection, the terms cable
			 system, secondary transmission, multicast
			 stream, and local service area of a primary transmitter
			 have the meanings given those terms in section 111(f) of title 17, United
			 States Code, as amended by this section.
					105.Certain waivers granted to providers of
			 local-into-local service for all DMAsSection 119 is amended by adding at the end
			 the following new subsection:
				
					(g)Certain waivers granted to providers of
				Local-Into-Local service to all DMAs
						(1)Injunction waiverA court that issued an injunction pursuant
				to subsection (a)(7)(B) before the date of the enactment of this subsection
				shall waive such injunction if the court recognizes the entity against which
				the injunction was issued as a qualified carrier.
						(2)Limited temporary waiver
							(A)In generalUpon a request made by a satellite carrier,
				a court that issued an injunction against such carrier under subsection
				(a)(7)(B) before the date of the enactment of this subsection shall waive such
				injunction with respect to the statutory license provided under subsection
				(a)(2) to the extent necessary to allow such carrier to make secondary
				transmissions of primary transmissions made by a network station to unserved
				households located in short markets in which such carrier was not providing
				local service pursuant to the license under section 122 as of December 31,
				2009.
							(B)Expiration of temporary
				waiverA temporary waiver of
				an injunction under subparagraph (A) shall expire after the end of the 120-day
				period beginning on the date such temporary waiver is issued unless extended
				for good cause by the court making the temporary waiver.
							(C)Failure to provide local-into-local service
				to all DMAs
								(i)Failure to act reasonably and in good
				faithIf the court issuing a
				temporary waiver under subparagraph (A) determines that the satellite carrier
				that made the request for such waiver has failed to act reasonably or has
				failed to make a good faith effort to provide local-into-local service to all
				DMAs, such failure—
									(I)is actionable as an act of infringement
				under section 501 and the court may in its discretion impose the remedies
				provided for in sections 502 through 506 and subsection (a)(6)(B) of this
				section; and
									(II)shall result in the termination of the
				waiver issued under subparagraph (A).
									(ii)Failure to provide local-into-local
				serviceIf the court issuing
				a temporary waiver under subparagraph (A) determines that the satellite carrier
				that made the request for such waiver has failed to provide local-into-local
				service to all DMAs, but determines that the carrier acted reasonably and in
				good faith, the court may in its discretion impose financial penalties that
				reflect—
									(I)the degree of control the carrier had over
				the circumstances that resulted in the failure;
									(II)the quality of the carrier's efforts to
				remedy the failure; and
									(III)the severity and duration of any service
				interruption.
									(D)Single temporary waiver
				availableAn entity may only
				receive one temporary waiver under this paragraph.
							(E)Short market definedFor purposes of this paragraph, the term
				short market means a local market in which programming of one or
				more of the four most widely viewed television networks nationwide as measured
				on the date of the enactment of this subsection is not offered on the primary
				stream transmitted by any local television broadcast station.
							(3)Establishment of qualified carrier
				recognition
							(A)Statement of eligibilityAn entity seeking to be recognized as a
				qualified carrier under this subsection shall file a statement of eligibility
				with the court that imposed the injunction. A statement of eligibility must
				include—
								(i)an affidavit that the entity is providing
				local-into-local service to all DMAs;
								(ii)a request for a waiver of the injunction;
				and
								(iii)a certification issued pursuant to section
				342(a) of Communications Act of 1934.
								(B)Grant of recognition as a qualified
				carrierUpon receipt of a
				statement of eligibility, the court shall recognize the entity as a qualified
				carrier and issue the waiver under paragraph (1).
							(C)Voluntary terminationAt any time, an entity recognized as a
				qualified carrier may file a statement of voluntary termination with the court
				certifying that it no longer wishes to be recognized as a qualified carrier.
				Upon receipt of such statement, the court shall reinstate the injunction waived
				under paragraph (1).
							(D)Loss of recognition prevents future
				recognitionNo entity may be
				recognized as a qualified carrier if such entity had previously been recognized
				as a qualified carrier and subsequently lost such recognition or voluntarily
				terminated such recognition under subparagraph (C).
							(4)Qualified carrier obligations and
				compliance
							(A)Continuing obligations
								(i)In generalAn entity recognized as a qualified carrier
				shall continue to provide local-into-local service to all DMAs.
								(ii)Cooperation with GAO
				examinationAn entity
				recognized as a qualified carrier shall fully cooperate with the Comptroller
				General in the examination required by subparagraph (B).
								(B)Qualified carrier compliance
				examination
								(i)Examination and reportThe Comptroller General shall conduct an
				examination and publish a report concerning the qualified carrier’s compliance
				with the royalty payment and household eligibility requirements of the license
				under this section. The report shall address the qualified carrier’s conduct
				during the period beginning on the date on which the qualified carrier is
				recognized as such under paragraph (3)(B) and ending on December 31,
				2011.
								(ii)Records of qualified carrierBeginning on the date that is one year
				after the date on which the qualified carrier is recognized as such under
				paragraph (3)(B), but not later than October 1, 2011, the qualified carrier
				shall provide the Comptroller General with all records that the Comptroller
				General, in consultation with the Register of Copyrights, considers to be
				directly pertinent to the following requirements under this section:
									(I)Proper calculation and payment of royalties
				under the statutory license under this section.
									(II)Provision of service under this license to
				eligible subscribers only.
									(iii)Submission of reportThe Comptroller General shall file the
				report required by clause (i) not later than March 1, 2012, with the court
				referred to in paragraph (1) that issued the injunction, the Register of
				Copyrights, the Committees on the Judiciary and on Energy and Commerce of the
				House of Representatives, and the Committees on the Judiciary and on Commerce,
				Science, and Transportation of the Senate.
								(iv)Evidence of infringementThe Comptroller General shall include in
				the report a statement of whether the examination by the Comptroller General
				indicated that there is substantial evidence that a copyright holder could
				bring a successful action under this section against the qualified carrier for
				infringement. The Comptroller General shall consult with the Register of
				Copyrights in preparing such statement.
								(v)Subsequent examinationIf the report includes the Comptroller
				General’s statement that there is substantial evidence that a copyright holder
				could bring a successful action under this section against the qualified
				carrier for infringement, the Comptroller General shall, not later than 6
				months after the report under clause (i) is published, initiate another
				examination of the qualified carrier’s compliance with the royalty payment and
				household eligibility requirements of the license under this section since the
				last report was filed under clause (iii). The Comptroller General shall file a
				report on such examination with the court referred to in paragraph (1) that
				issued the injunction, the Register of Copyrights, the Committees on the
				Judiciary and on Energy and Commerce of the House of Representatives, and the
				Committees on the Judiciary and on Commerce, Science, and Transportation of the
				Senate. The report shall include a statement described in clause (iv), prepared
				in consultation with the Register of Copyrights.
								(vi)ComplianceUpon motion filed by an aggrieved copyright
				owner, the court recognizing an entity as a qualified carrier shall terminate
				such designation upon finding that the entity has failed to cooperate with the
				examinations required by this subparagraph.
								(C)AffirmationA qualified carrier shall file an affidavit
				with the district court and the Register of Copyrights 30 months after such
				status was granted stating that, to the best of the affiant’s knowledge, it is
				in compliance with the requirements for a qualified carrier.
							(D)Compliance determinationUpon the motion of an aggrieved television
				broadcast station, the court recognizing an entity as a qualified carrier may
				make a determination of whether the entity is providing local-into-local
				service to all DMAs.
							(E)Pleading requirementIn any motion brought under subparagraph
				(D), the party making such motion shall specify one or more designated market
				areas (as such term is defined in section 122(j)(2)(C)) for which the failure
				to provide service is being alleged, and, for each such designated market area,
				shall plead with particularity the circumstances of the alleged failure.
							(F)Burden of proofIn any proceeding to make a determination
				under subparagraph (D), and with respect to a designated market area for which
				failure to provide service is alleged, the entity recognized as a qualified
				carrier shall have the burden of proving that the entity provided
				local-into-local service with a good quality satellite signal to at least 90
				percent of the households in such designated market area (based on the most
				recent census data released by the United States Census Bureau) at the time and
				place alleged.
							(5)Failure to provide service
							(A)PenaltiesIf the court recognizing an entity as a
				qualified carrier finds that such entity has willfully failed to provide
				local-into-local service to all DMAs, such finding shall result in the loss of
				recognition of the entity as a qualified carrier and the termination of the
				waiver provided under paragraph (1), and the court may, in its
				discretion—
								(i)treat such failure as an act of
				infringement under section 501, and subject such infringement to the remedies
				provided for in sections 502 through 506 and subsection (a)(6)(B) of this
				section; and
								(ii)impose a fine of not less than $250,000 and
				not more than $5,000,000.
								(B)Exception for nonwillful
				violationIf the court
				determines that the failure to provide local-into-local service to all DMAs is
				nonwillful, the court may in its discretion impose financial penalties for
				noncompliance that reflect—
								(i)the degree of control the entity had over
				the circumstances that resulted in the failure;
								(ii)the quality of the entity's efforts to
				remedy the failure and restore service; and
								(iii)the severity and duration of any service
				interruption.
								(6)Penalties for violations of
				licenseA court that finds,
				under subsection (a)(6)(A), that an entity recognized as a qualified carrier
				has willfully made a secondary transmission of a primary transmission made by a
				network station and embodying a performance or display of a work to a
				subscriber who is not eligible to receive the transmission under this section
				shall reinstate the injunction waived under paragraph (1), and the court may
				order statutory damages of not more than $2,500,000.
						(7)Local-into-local service to all DMAs
				definedFor purposes of this
				subsection:
							(A)In generalAn entity provides local-into-local
				service to all DMAs if the entity provides local service in all
				designated market areas (as such term is defined in section 122(j)(2)(C))
				pursuant to the license under section 122.
							(B)Household coverageFor purposes of subparagraph (A), an entity
				that makes available local-into-local service with a good quality satellite
				signal to at least 90 percent of the households in a designated market area
				based on the most recent census data released by the United States Census
				Bureau shall be considered to be providing local service to such designated
				market area.
							(C)Good quality satellite signal
				definedThe term good
				quality signal has the meaning given such term under section 342(e)(2)
				of Communications Act of
				1934.
							.
			106.Copyright Office feesSection 708(a) is amended—
				(1)in paragraph (8), by striking
			 and after the semicolon;
				(2)in paragraph (9), by striking the period
			 and inserting a semicolon;
				(3)by inserting after paragraph (9) the
			 following:
					
						(10)on filing a statement of account based on
				secondary transmissions of primary transmissions pursuant to section 119 or
				122; and
						(11)on filing a statement of account based on
				secondary transmissions of primary transmissions pursuant to section
				111.
						;
				and
				(4)by adding at the end the following new
			 sentence: Fees established under paragraphs (10) and (11) shall be
			 reasonable and may not exceed one-half of the cost necessary to cover
			 reasonable expenses incurred by the Copyright Office for the collection and
			 administration of the statements of account and any royalty fees deposited with
			 such statements..
				107.Termination of licenseSection 1003(a)(2)(A) of Public Law 111–118
			 is amended by striking April 30, 2010 and inserting
			 December 31, 2020.
			108.ConstructionNothing in section 111, 119, or 122 of title
			 17, United States Code, including the amendments made to such sections by this
			 title, shall be construed to affect the meaning of any terms under the
			 Communications Act of 1934, except to the extent that such sections are
			 specifically cross-referenced in such Act or the regulations issued
			 thereunder.
			IICommunications Provisions
			201.ReferenceExcept as otherwise provided, whenever in
			 this title an amendment is made to a section or other provision, the reference
			 shall be considered to be made to such section or provision of the
			 Communications Act of 1934 (47 U.S.C. 151 et seq.).
			202.Extension of authoritySection 325(b) is amended—
				(1)in paragraph (2)(C), by striking
			 April 30, 2010 and inserting December 31, 2020;
			 and
				(2)in paragraph (3)(C), by striking May
			 1, 2010 each place it appears in clauses (ii) and (iii) and inserting
			 January 1, 2021.
				203.Significantly viewed stations
				(a)In generalParagraphs (1) and (2) of section 340(b)
			 are amended to read as follows:
					
						(1)Service limited to subscribers taking
				local-into-local serviceThis
				section shall apply only to retransmissions to subscribers of a satellite
				carrier who receive retransmissions of a signal from that satellite carrier
				pursuant to section 338.
						(2)Service LimitationsA satellite carrier may retransmit to a
				subscriber in high definition format the signal of a station determined by the
				Commission to be significantly viewed under subsection (a) only if such carrier
				also retransmits in high definition format the signal of a station located in
				the local market of such subscriber and affiliated with the same network
				whenever such format is available from such
				station.
						.
				(b)Rulemaking requiredWithin 240 days after the date of the
			 enactment of this Act, the Federal Communications Commission shall take all
			 actions necessary to promulgate a rule to implement the amendments made by
			 subsection (a).
				204.Digital television transition conforming
			 amendments
				(a)Section 338Section 338 is amended—
					(1)in subsection (a), by striking (3)
			  Effective
			 Date.—No satellite and all that follows through
			 until January 1, 2002.; and
					(2)by amending subsection (g) to read as
			 follows:
						
							(g)Carriage of Local Stations on a Single
				Reception Antenna
								(1)Single reception antennaEach satellite carrier that retransmits the
				signals of local television broadcast stations in a local market shall
				retransmit such stations in such market so that a subscriber may receive such
				stations by means of a single reception antenna and associated
				equipment.
								(2)Additional reception antennaIf the carrier retransmits the signals of
				local television broadcast stations in a local market in high definition
				format, the carrier shall retransmit such signals in such market so that a
				subscriber may receive such signals by means of a single reception antenna and
				associated equipment, but such antenna and associated equipment may be separate
				from the single reception antenna and associated equipment used to comply with
				paragraph
				(1).
								.
					(b)Section 339Section 339 is amended—
					(1)in subsection (a)—
						(A)in paragraph (1)(B), by striking
			 Such two network stations and all that follows through
			 more than two network stations.; and
						(B)in paragraph (2)—
							(i)in the heading for subparagraph (A), by
			 striking to analog
			 signals;
							(ii)in subparagraph (A)—
								(I)in the heading for clause (i), by striking
			 analog;
								(II)in clause (i)—
									(aa)by striking analog each
			 place it appears; and
									(bb)by striking October 1, 2004
			 and inserting October 1, 2009;
									(III)in the heading for clause (ii), by striking
			 analog; and
								(IV)in clause (ii)—
									(aa)by striking analog each
			 place it appears; and
									(bb)by striking 2004 and
			 inserting 2009;
									(iii)by amending subparagraph (B) to read as
			 follows:
								
									(B)Rules for other subscribers
										(i)In generalIn the case of a subscriber of a satellite
				carrier who is eligible to receive the signal of a network station under this
				section (in this subparagraph referred to as a distant signal),
				other than subscribers to whom subparagraph (A) applies, the following shall
				apply:
											(I)In a case in which the satellite carrier
				makes available to that subscriber, on January 1, 2005, the signal of a local
				network station affiliated with the same television network pursuant to section
				338, the carrier may only provide the secondary transmissions of the distant
				signal of a station affiliated with the same network to that subscriber if the
				subscriber’s satellite carrier, not later than March 1, 2005, submits to that
				television network the list and statement required by subparagraph
				(F)(i).
											(II)In a case in which the satellite carrier
				does not make available to that subscriber, on January 1, 2005, the signal of a
				local network station pursuant to section 338, the carrier may only provide the
				secondary transmissions of the distant signal of a station affiliated with the
				same network to that subscriber if—
												(aa)that subscriber seeks to subscribe to such
				distant signal before the date on which such carrier commences to carry
				pursuant to section 338 the signals of stations from the local market of such
				local network station; and
												(bb)the satellite carrier, within 60 days after
				such date, submits to each television network the list and statement required
				by subparagraph (F)(ii).
												(ii)Special circumstancesA subscriber of a satellite carrier who was
				lawfully receiving the distant signal of a network station on the day before
				the date of enactment of the Satellite
				Television Extension and Localism Act of 2010 may receive both
				such distant signal and the local signal of a network station affiliated with
				the same network until such subscriber chooses to no longer receive such
				distant signal from such carrier, whether or not such subscriber elects to
				subscribe to such local
				signal.
										;
							(iv)in subparagraph (C)—
								(I)by striking analog;
								(II)in clause (i), by striking the
			 Satellite Home Viewer Extension and Reauthorization Act of 2004; and
			 and inserting the following:
									
										the Satellite Television Extension and Localism Act of
				2010 and, at the time such person seeks to subscribe to receive
				such secondary transmission, resides in a local market where the satellite
				carrier makes available to that person the signal of a local network station
				affiliated with the same television network pursuant to section 338 (and the
				retransmission of such signal by such carrier can reach such subscriber);
				or; and
								(III)by amending clause (ii) to read as
			 follows:
									
										(ii)lawfully subscribes to and receives a
				distant signal on or after the date of enactment of the
				Satellite Television Extension and Localism
				Act of 2010, and, subsequent to such subscription, the satellite
				carrier makes available to that subscriber the signal of a local network
				station affiliated with the same network as the distant signal (and the
				retransmission of such signal by such carrier can reach such subscriber),
				unless such person subscribes to the signal of the local network station within
				60 days after such signal is made
				available.
										;
								(v)in subparagraph (D)—
								(I)in the heading, by striking
			 digital;
								(II)by striking clauses (i), (iii) through (v),
			 (vii) through (ix), and (xi);
								(III)by redesignating clause (vi) as clause (i)
			 and transferring such clause to appear before clause (ii);
								(IV)by amending such clause (i) (as so
			 redesignated) to read as follows:
									
										(i)Eligibility and Signal
				TestingA subscriber of a
				satellite carrier shall be eligible to receive a distant signal of a network
				station affiliated with the same network under this section if, with respect to
				a local network station, such subscriber—
											(I)is a subscriber whose household is not
				predicted by the model specified in subsection (c)(3) to receive the signal
				intensity required under section 73.622(e)(1) or, in the case of a low-power
				station or translator station transmitting an analog signal, section 73.683(a)
				of title 47, Code of Federal Regulations, or a successor regulation;
											(II)is determined, based on a test conducted in
				accordance with section 73.686(d) of title 47, Code of Federal Regulations, or
				any successor regulation, not to be able to receive a signal that exceeds the
				signal intensity standard in section 73.622(e)(1) or, in the case of a
				low-power station or translator station transmitting an analog signal, section
				73.683(a) of such title, or a successor regulation; or
											(III)is in an unserved household, as determined
				under section 119(d)(10)(A) of title 17, United States
				Code.
											;
								(V)in clause (ii)—
									(aa)by striking digital in the
			 heading;
									(bb)by striking digital the
			 first two places such term appears;
									(cc)by striking Satellite Home Viewer
			 Extension and Reauthorization Act of 2004 and inserting
			 Satellite Television Extension and
			 Localism Act of 2010; and
									(dd)by striking , whether or not such
			 subscriber elects to subscribe to local digital signals;
									(VI)by inserting after clause (ii) the
			 following new clause:
									
										(iii)Time-shifting prohibitedIn a case in which the satellite carrier
				makes available to an eligible subscriber under this subparagraph the signal of
				a local network station pursuant to section 338, the carrier may only provide
				the distant signal of a station affiliated with the same network to that
				subscriber if, in the case of any local market in the 48 contiguous States of
				the United States, the distant signal is the secondary transmission of a
				station whose prime time network programming is generally broadcast
				simultaneously with, or later than, the prime time network programming of the
				affiliate of the same network in the local
				market.
										;
				and
								(VII)by redesignating clause (x) as clause (iv);
			 and
								(vi)in subparagraph (E), by striking
			 distant analog signal or and all that follows through
			 (B), or (D)) and inserting distant signal;
							(2)in subsection (c)—
						(A)by amending paragraph (3) to read as
			 follows:
							
								(3)Establishment of improved predictive model
				and on-location testing required
									(A)Predictive modelWithin 240 days after the date of the
				enactment of the Satellite Television
				Extension and Localism Act of 2010, the Commission shall develop
				and prescribe by rule a point-to-point predictive model for reliably and
				presumptively determining the ability of individual locations, through the use
				of an antenna, to receive signals in accordance with the signal intensity
				standard in section 73.622(e)(1) of title 47, Code of Federal Regulations, or a
				successor regulation, including to account for the continuing operation of
				translator stations and low power television stations. In prescribing such
				model, the Commission shall rely on the Individual Location Longley-Rice model
				set forth by the Commission in CS Docket No. 98–201, as previously revised with
				respect to analog signals, and as recommended by the Commission with respect to
				digital signals in its Report to Congress in ET Docket No. 05–182, FCC 05–199
				(released December 9, 2005). The Commission shall establish procedures for the
				continued refinement in the application of the model by the use of additional
				data as it becomes available.
									(B)On-location testingThe Commission shall issue an order
				completing its rulemaking proceeding in ET Docket No. 06–94 within 240 days
				after the date of enactment of the Satellite
				Television Extension and Localism Act of 2010. In conducting such
				rulemaking, the Commission shall seek ways to minimize consumer burdens
				associated with on-location testing.
									;
				
						(B)by amending paragraph (4)(A) to read as
			 follows:
							
								(A)In generalIf a subscriber’s request for a waiver
				under paragraph (2) is rejected and the subscriber submits to the subscriber’s
				satellite carrier a request for a test verifying the subscriber’s inability to
				receive a signal of the signal intensity referenced in clause (i) of subsection
				(a)(2)(D), the satellite carrier and the network station or stations asserting
				that the retransmission is prohibited with respect to that subscriber shall
				select a qualified and independent person to conduct the test referenced in
				such clause. Such test shall be conducted within 30 days after the date the
				subscriber submits a request for the test. If the written findings and
				conclusions of a test conducted in accordance with such clause demonstrate that
				the subscriber does not receive a signal that meets or exceeds the requisite
				signal intensity standard in such clause, the subscriber shall not be denied
				the retransmission of a signal of a network station under section 119(d)(10)(A)
				of title 17, United States
				Code.
								;
						(C)in paragraph (4)(B), by striking the
			 signal intensity and all that follows through United States
			 Code and inserting such requisite signal intensity
			 standard; and
						(D)in paragraph (4)(E), by striking
			 Grade B intensity.
						(c)Section 340Section 340(i) is amended by striking
			 paragraph (4).
				205.Application pending completion of
			 rulemakings
				(a)In generalDuring the period beginning on the date of
			 the enactment of this Act and ending on the date on which the Federal
			 Communications Commission adopts rules pursuant to the amendments to the
			 Communications Act of 1934 made by
			 section 203 and
			 section 204 of this title, the Federal
			 Communications Commission shall follow its rules and regulations promulgated
			 pursuant to sections 338, 339, and 340 of the Communications Act of 1934 as in
			 effect on the day before the date of the enactment of this Act.
				(b)Translator stations and low power
			 television stationsNotwithstanding subsection (a), for
			 purposes of determining whether a subscriber within the local market served by
			 a translator station or a low power television station affiliated with a
			 television network is eligible to receive distant signals under section 339 of
			 the Communications Act of 1934, the rules and regulations of the Federal
			 Communications Commission for determining such subscriber’s eligibility as in
			 effect on the day before the date of the enactment of this Act shall apply
			 until the date on which the translator station or low power television station
			 is licensed to broadcast a digital signal.
				(c)DefinitionsAs used in this subtitle:
					(1)Local market; low power television station;
			 satellite carrier; subscriber; television broadcast stationThe terms local market,
			 low power television station, satellite carrier,
			 subscriber, and television broadcast station have
			 the meanings given such terms in section 338(k) of the Communications Act of
			 1934.
					(2)Network station; television
			 networkThe terms
			 network station and television network have the
			 meanings given such terms in section 339(d) of such Act.
					206.Process for issuing qualified carrier
			 certificationPart I of title
			 III is amended by adding at the end the following new section:
				
					342.Process for issuing qualified carrier
				certification
						(a)CertificationThe Commission shall issue a certification
				for the purposes of section 119(g)(3)(A)(iii) of title 17, United States Code,
				if the Commission determines that—
							(1)a satellite carrier is providing local
				service pursuant to the statutory license under section 122 of such title in
				each designated market area; and
							(2)with respect to each designated market area
				in which such satellite carrier was not providing such local service as of the
				date of enactment of the Satellite Television
				Extension and Localism Act of 2010—
								(A)the satellite carrier’s satellite beams are
				designed, and predicted by the satellite manufacturer’s pre-launch test data,
				to provide a good quality satellite signal to at least 90 percent of the
				households in each such designated market area based on the most recent census
				data released by the United States Census Bureau; and
								(B)there is no material evidence that there
				has been a satellite or sub-system failure subsequent to the satellite’s launch
				that precludes the ability of the satellite carrier to satisfy the requirements
				of subparagraph (A).
								(b)Information requiredAny entity seeking the certification
				provided for in subsection (a) shall submit to the Commission the following
				information:
							(1)An affidavit stating that, to the best of
				the affiant’s knowledge, the satellite carrier provides local service in all
				designated market areas pursuant to the statutory license provided for in
				section 122 of title 17, United States Code, and listing those designated
				market areas in which local service was provided as of the date of enactment of
				the Satellite Television Extension and
				Localism Act of 2010.
							(2)For each designated market area not listed
				in paragraph (1):
								(A)Identification of each such designated
				market area and the location of its local receive facility.
								(B)Data showing the number of households, and
				maps showing the geographic distribution thereof, in each such designated
				market area based on the most recent census data released by the United States
				Census Bureau.
								(C)Maps, with superimposed effective
				isotropically radiated power predictions obtained in the satellite
				manufacturer’s pre-launch tests, showing that the contours of the carrier’s
				satellite beams as designed and the geographic area that the carrier’s
				satellite beams are designed to cover are predicted to provide a good quality
				satellite signal to at least 90 percent of the households in such designated
				market area based on the most recent census data released by the United States
				Census Bureau.
								(D)For any satellite relied upon for
				certification under this section, an affidavit stating that, to the best of the
				affiant’s knowledge, there have been no satellite or sub-system failures
				subsequent to the satellite’s launch that would degrade the design performance
				to such a degree that a satellite transponder used to provide local service to
				any such designated market area is precluded from delivering a good quality
				satellite signal to at least 90 percent of the households in such designated
				market area based on the most recent census data released by the United States
				Census Bureau.
								(E)Any additional engineering, designated
				market area, or other information the Commission considers necessary to
				determine whether the Commission shall grant a certification under this
				section.
								(c)Certification Issuance
							(1)Public
				commentThe Commission shall
				provide 30 days for public comment on a request for certification under this
				section.
							(2)Deadline for decisionThe Commission shall grant or deny a
				request for certification within 90 days after the date on which such request
				is filed.
							(d)Subsequent affirmationAn entity granted qualified carrier status
				pursuant to section 119(g) of title 17, United States Code, shall file an
				affidavit with the Commission 30 months after such status was granted stating
				that, to the best of the affiant’s knowledge, it is in compliance with the
				requirements for a qualified carrier.
						(e)DefinitionsFor the purposes of this section:
							(1)Designated Market AreaThe term designated market
				area has the meaning given such term in section 122(j)(2)(C) of title
				17, United States Code.
							(2)Good quality satellite signal
								(A)In generalThe term “good quality satellite signal”
				means—
									(i)a satellite signal whose power level as
				designed shall achieve reception and demodulation of the signal at an
				availability level of at least 99.7 percent using—
										(I)models of satellite antennas normally used
				by the satellite carrier’s subscribers; and
										(II)the same calculation methodology used by
				the satellite carrier to determine predicted signal availability in the top 100
				designated market areas; and
										(ii)taking into account whether a signal is in
				standard definition format or high definition format, compression methodology,
				modulation, error correction, power level, and utilization of advances in
				technology that do not circumvent the intent of this section to provide for
				non-discriminatory treatment with respect to any comparable television
				broadcast station signal, a video signal transmitted by a satellite carrier
				such that—
										(I)the satellite carrier treats all television
				broadcast stations’ signals the same with respect to statistical multiplexer
				prioritization; and
										(II)the number of video signals in the relevant
				satellite transponder is not more than the then current greatest number of
				video signals carried on any equivalent transponder serving the top 100
				designated market areas.
										(B)DeterminationFor the purposes of subparagraph (A), the
				top 100 designated market areas shall be as determined by Nielsen Media
				Research and published in the Nielsen Station Index Directory and Nielsen
				Station Index United States Television Household Estimates or any successor
				publication as of the date of a satellite carrier’s application for
				certification under this
				section.
								.
			207.Nondiscrimination in carriage of high
			 definition digital signals of noncommercial educational television
			 stations
				(a)In generalSection 338(a) is amended by adding at the
			 end the following new paragraph:
					
						(5)Nondiscrimination in Carriage of High
				Definition Signals of Noncommercial Educational Television Stations
							(A)Existing carriage of high definition
				signalsIf, before the date
				of enactment of the Satellite Television
				Extension and Localism Act of 2010, an eligible satellite carrier
				is providing, under section 122 of title 17, United States Code, any secondary
				transmissions in high definition format to subscribers located within the local
				market of a television broadcast station of a primary transmission made by that
				station, then such satellite carrier shall carry the signals in high-definition
				format of qualified noncommercial educational television stations located
				within that local market in accordance with the following schedule:
								(i)By December 31, 2010, in at least 50
				percent of the markets in which such satellite carrier provides such secondary
				transmissions in high definition format.
								(ii)By December 31, 2011, in every market in
				which such satellite carrier provides such secondary transmissions in high
				definition format.
								(B)New Initiation of ServiceIf, on or after the date of enactment of
				the Satellite Television Extension and
				Localism Act of 2010, an eligible satellite carrier initiates the
				provision, under section 122 of title 17, United States Code, of any secondary
				transmissions in high definition format to subscribers located within the local
				market of a television broadcast station of a primary transmission made by that
				station, then such satellite carrier shall carry the signals in high-definition
				format of all qualified noncommercial educational television stations located
				within that local
				market.
							.
				(b)DefinitionsSection 338(k) is amended—
					(1)by redesignating paragraphs (2) through (8)
			 as paragraphs (3) through (9), respectively;
					(2)by inserting after paragraph (1) the
			 following new paragraph:
						
							(2)Eligible Satellite CarrierThe term eligible satellite
				carrier means any satellite carrier that is not a party to a carriage
				contract that—
								(A)governs carriage of at least 30 qualified
				noncommercial educational television stations; and
								(B)is in force and effect within 120 days
				after the date of enactment of the Satellite
				Television Extension and Localism Act of
				2010.
								;
					(3)by redesignating paragraphs (6) through (9)
			 (as previously redesignated) as paragraphs (7) through (10), respectively;
			 and
					(4)by inserting after paragraph (5) (as so
			 redesignated) the following new paragraph:
						
							(6)Qualified Noncommercial Educational
				Television StationThe term
				‘qualified noncommercial educational television station’ means any full-power
				television broadcast station that—
								(A)under the rules and regulations of the
				Commission in effect on March 29, 1990, is licensed by the Commission as a
				noncommercial educational broadcast station and is owned and operated by a
				public agency, nonprofit foundation, nonprofit corporation, or nonprofit
				association; and
								(B)has as its licensee an entity that is
				eligible to receive a community service grant, or any successor grant thereto,
				from the Corporation for Public Broadcasting, or any successor organization
				thereto, on the basis of the formula set forth in section 396(k)(6)(B) of this
				title.
								.
					208.Savings clause regarding
			 definitionsNothing in this
			 title or the amendments made by this title shall be construed to affect—
				(1)the meaning of the terms program
			 related and primary video under the Communications Act
			 of 1934; or
				(2)the meaning of the term
			 multicast in any regulations issued by the Federal
			 Communications Commission.
				209.State public affairs
			 broadcastsSection 335(b) is
			 amended—
				(1)by inserting State Public Affairs,
			 after Educational, in the heading;
				(2)by striking paragraph (1) and inserting the
			 following:
					
						(1)Channel capacity required
							(A)In generalExcept as provided in subparagraph (B), the
				Commission shall require, as a condition of any provision, initial
				authorization, or authorization renewal for a provider of direct broadcast
				satellite service providing video programming, that the provider of such
				service reserve a portion of its channel capacity, equal to not less than 4
				percent nor more than 7 percent, exclusively for noncommercial programming of
				an educational or informational nature.
							(B)Requirement for qualified satellite
				providerThe Commission shall
				require, as a condition of any provision, initial authorization, or
				authorization renewal for a qualified satellite provider of direct broadcast
				satellite service providing video programming, that such provider reserve a
				portion of its channel capacity, equal to not less than 3.5 percent nor more
				than 7 percent, exclusively for noncommercial programming of an educational or
				informational
				nature.
							;
				(3)in paragraph (5), by striking For
			 purposes of the subsection— and inserting For purposes of this
			 subsection:; and
				(4)by adding at the end of paragraph (5) the
			 following:
					
						(C)The term qualified satellite
				provider means any provider of direct broadcast satellite service
				that—
							(i)provides the retransmission of the State
				public affairs networks of at least 15 different States;
							(ii)offers the programming of State public
				affairs networks upon reasonable prices, terms, and conditions as determined by
				the Commission under paragraph (4); and
							(iii)does not delete any noncommercial
				programming of an educational or informational nature in connection with the
				carriage of a State public affairs network.
							(D)The term State public affairs
				network means a non-commercial non-broadcast network or a noncommercial
				educational television station—
							(i)whose programming consists of information
				about State government deliberations and public policy events; and
							(ii)that is operated by—
								(I)a State government or subdivision
				thereof;
								(II)an organization described in section
				501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation
				under section 501(a) of such Code and that is governed by an independent board
				of directors; or
								(III)a cable
				system.
								.
				IIIReports and Savings Provision
			301.DefinitionIn this title, the term appropriate
			 Congressional committees means the Committees on the Judiciary and on
			 Commerce, Science, and Transportation of the Senate and the Committees on the
			 Judiciary and on Energy and Commerce of the House of Representatives.
			302.Report on market based alternatives to
			 statutory licensingNot later
			 than 1 year after the date of the enactment of this Act, and after consultation
			 with the Federal Communications Commission, the Register of Copyrights shall
			 submit to the appropriate Congressional committees a report containing—
				(1)proposed mechanisms, methods, and
			 recommendations on how to implement a phase-out of the statutory licensing
			 requirements set forth in sections 111, 119, and 122 of title 17, United States
			 Code, by making such sections inapplicable to the secondary transmission of a
			 performance or display of a work embodied in a primary transmission of a
			 broadcast station that is authorized to license the same secondary transmission
			 directly with respect to all of the performances and displays embodied in such
			 primary transmission;
				(2)any recommendations for alternative means
			 to implement a timely and effective phase-out of the statutory licensing
			 requirements set forth in sections 111, 119, and 122 of title 17, United States
			 Code; and
				(3)any recommendations for legislative or
			 administrative actions as may be appropriate to achieve such a
			 phase-out.
				303.Report on communications implications of
			 statutory licensing modifications
				(a)StudyThe Comptroller General shall conduct a
			 study that analyzes and evaluates the changes to the carriage requirements
			 currently imposed on multichannel video programming distributors under the
			 Communications Act of 1934 (47 U.S.C. 151 et seq.) and the regulations
			 promulgated by the Federal Communications Commission that would be required or
			 beneficial to consumers, and such other matters as the Comptroller General
			 deems appropriate, if Congress implemented a phase-out of the current statutory
			 licensing requirements set forth under sections 111, 119, and 122 of title 17,
			 United States Code. Among other things, the study shall consider the impact
			 such a phase-out and related changes to carriage requirements would have on
			 consumer prices and access to programming.
				(b)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Comptroller General shall report to the appropriate
			 Congressional committees the results of the study, including any
			 recommendations for legislative or administrative actions.
				304.Report on in-state broadcast
			 programmingNot later than 1
			 year after the date of the enactment of this Act, the Federal Communications
			 Commission shall submit to the appropriate Congressional committees a report
			 containing an analysis of—
				(1)the number of households in a State that
			 receive the signals of local broadcast stations assigned to a community of
			 license that is located in a different State;
				(2)the extent to which consumers in each local
			 market have access to in-state broadcast programming over the air or from a
			 multichannel video programming distributor; and
				(3)whether there are alternatives to the use
			 of designated market areas, as defined in section 122 of title 17, United
			 States Code, to define local markets that would provide more consumers with
			 in-state broadcast programming.
				305.Local network channel broadcast
			 reports
				(a)Requirement
					(1)In GeneralOn the 180th day after the date of the
			 enactment of this Act, and on each succeeding anniversary of such 180th day,
			 each satellite carrier shall submit an annual report to the Federal
			 Communications Commission setting forth—
						(A)each local market in which it—
							(i)retransmits signals of 1 or more television
			 broadcast stations with a community of license in that market;
							(ii)has commenced providing such signals in the
			 preceding 1-year period; and
							(iii)has ceased to provide such signals in the
			 preceding 1-year period; and
							(B)detailed information regarding the use and
			 potential use of satellite capacity for the retransmission of local signals in
			 each local market.
						(2)TerminationThe requirement under paragraph (1) shall
			 cease after each satellite carrier has submitted 5 reports under such
			 paragraph.
					(b)FCC Study; Report
					(1)StudyIf no satellite carrier files a request for
			 a certification under section 342 of the Communications Act of 1934 (as added
			 by section 206 of this title) within 180 days after the date of the enactment
			 of this Act, the Federal Communications Commission shall initiate a study
			 of—
						(A)incentives that would induce a satellite
			 carrier to provide the signals of 1 or more television broadcast stations
			 licensed to provide signals in local markets in which the satellite carrier
			 does not provide such signals; and
						(B)the economic and satellite capacity
			 conditions affecting delivery of local signals by satellite carriers to these
			 markets.
						(2)ReportWithin 1 year after the date of the
			 initiation of the study under
			 paragraph (1), the Federal
			 Communications Commission shall submit a report to the appropriate
			 Congressional committees containing its findings, conclusions, and
			 recommendations.
					(c)DefinitionsIn this section—
					(1)the terms local market and
			 satellite carrier have the meaning given such terms in section
			 339(d) of the Communications Act of
			 1934 (47 U.S.C. 339(d)); and
					(2)the term television broadcast
			 station has the meaning given such term in section 325(b)(7) of such
			 Act (47 U.S.C. 325(b)(7)).
					306.Savings provision regarding use of
			 negotiated licenses
				(a)In generalNothing in this Act, title 17, United
			 States Code, the Communications Act of 1934, regulations promulgated by the
			 Register of Copyrights under this title or title 17, United States Code, or
			 regulations promulgated by the Federal Communications Commission under this Act
			 or the Communications Act of 1934 shall be construed to prevent a multichannel
			 video programming distributor from retransmitting a performance or display of a
			 work pursuant to an authorization granted by the copyright owner or, if within
			 the scope of its authorization, its licensee.
				(b)LimitationNothing in
			 subsection (a) shall be construed to
			 affect any obligation of a multichannel video programming distributor under
			 section 325(b) of the Communications Act of 1934 to obtain the authority of a
			 television broadcast station before retransmitting that station’s
			 signal.
				307.Effective date; Noninfringement of
			 copyright
				(a)Effective
			 dateUnless specifically
			 provided otherwise, this Act, and the amendments made by this Act, shall take
			 effect on February 27, 2010, and with the exception of the reference in
			 subsection (b), all references to the date of enactment of this Act shall be
			 deemed to refer to February 27, 2010, unless otherwise specified.
				(b)Noninfringement of copyrightThe secondary transmission of a performance
			 or display of a work embodied in a primary transmission is not an infringement
			 of copyright if it was made by a satellite carrier on or after February 27,
			 2010, and prior to enactment of this Act, and was in compliance with the law as
			 in existence on February 27, 2010.
				IVSeverability
			401.SeverabilityIf any provision of this Act, an amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 Act, the amendments made by this Act, and the application of such provision or
			 amendment to any person or circumstance shall not be affected thereby.
			VDetermination of
			 Budgetary Effects
			501.Determination
			 of Budgetary Effects
				(a)In
			 GeneralThe budgetary effects of this Act, for the purpose of
			 complying with the Statutory Pay-As-You-Go-Act of 2010, shall be determined by
			 reference to the latest statement titled “Budgetary Effects of PAYGO
			 Legislation” for this Act, submitted for printing in the Congressional Record
			 by the Chairman of the Senate Budget Committee, provided that such statement
			 has been submitted prior to the vote on passage.
				
	
		
			Passed the Senate March 26 (legislative day, March 25),
			 2010.
			
			Secretary
		
	
	
	
